Citation Nr: 0022196	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity cramps, numbness, and peripheral neuropathy, 
secondary to service-connected residuals of a low back strain 
with degenerative changes and degenerative disc disease.

2.  Entitlement to an increased rating for residuals of a low 
back strain with degenerative changes including arthritis due 
to trauma and degenerative disc disease, currently rated as 
40 percent disabling.

3.  Entitlement to a compensable (to include separate) rating 
for psychoneurosis.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to April 
1943.

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The January 1998 rating decision on appeal denied the 
veteran's request for an increased rating for a low back 
condition.  In August 1999, during the pendency of this 
appeal, the RO increased the rating to 40 percent disabling.  
Inasmuch as the grant of a 40 percent rating is not the 
maximum benefit for this disability under the rating 
schedule, and as the veteran has not expressly indicated that 
he wishes to limit his appeal to that particular rating, the 
claim for an increased rating for this disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

The Board notes the VA Form 8, Certification of Appeal, dated 
in October 1999, includes an issue of generalized arthritis, 
secondary to service-connected residuals of a low back strain 
with degenerative changes and degenerative disc disease.  
Generalized arthritis ordinarily means degenerative or 
arthritis of multiple joints.  A review of the claims file 
record, however, fails to reveal evidence that this claim has 
been raised by the veteran or his attorney.  Rather, the 
issue raised in the veteran's claim concerned only arthritis 
of the low back, for which service connection is already in 
effect, and the current issue now pertains to the appropriate 
rating to be assigned therefor.  

Service connection for psychoneurosis was granted by a 
January 1944 RO decision, has never been severed, and remains 
service-connected, and his current claim of disability 
compensation for the psychiatric condition is plausible and 
capable of substantiation.  Service connection for 
osteoarthritis of the lumbar spine due to trauma was granted 
in a February 1945 RO decision, has never been severed, and 
remains service-connected.  Whether separate ratings can be 
assigned for the neuropsychiatric impairment and the organic 
low back impairment presents a disability rating question, 
not a service connection question.  The Board directs the 
attention of the RO to the letter from the then Veterans 
Claims Service, central office of VA, dated January 20, 1945.  
Finally, the Board notes, service connection for degenerative 
disc disease of the lumbar spine was granted by a January 
1998 rating decision, citing diagnostic codes 5293 and 5295.  

The veteran's claim of service connection for or at least for 
consideration of symptomatology in the lower extremities as 
part of service-connected residuals of a low back strain with 
degenerative changes and degenerative disc disease, is 
plausible and capable of substantiation  Pertinent to this 
claim is that the RO in its rating decision in August 1999 
granted an increase from 10 percent to 40 percent, citing 
diagnostic code 5010-5292.  The RO denied a higher rating of 
50 percent, holding that the veteran did not exhibit severe 
limitation of motion with demonstrable deformity of a 
vertebral body from fracture.  The Board, however, concludes 
that a rating of 60 percent should have been considered under 
diagnostic code 5293


                                                         
REMAND

The veteran's claims, however styled, basically involve 
entitlement to higher ratings then currently assigned.  As 
such, the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  Having 
submitted a well grounded claim, the VA has a duty to assist 
the veteran in its development.  See 38 U.S.C.A. § 5107(a).  

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The Board is of the opinion that the veteran is entitled to 
an examination by a specialist in neurology to determine 
whether any of the symptoms in the lower extremities stem 
from the service connected low back disability that includes 
arthritis and disc disease.  Also, the Board concludes, the 
veteran is entitled to a psychiatric examination to determine 
whether he has signs and manifestations that are part of or 
may not be dissociated from the psychoneurosis for which 
service connection was granted in 1944; if not, the examiner 
is to provide an opinion whether he has a psychiatric 
disorder that has been aggravated by the service connected 
low back impairment.  The veteran is entitled to examinations 
by examiners who are aware of the nature of the disabilities 
for which the veteran is service connected.  Further, 
adjudication must be made whether the veteran now should have 
one rating or separate ratings for the psychiatric and 
organic low back pathology (see 38 C.F.R. § 4.126(d)).  

The United States Court of Appeals for Veterans Claims has 
held that, if a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board finds that a 
disposition on the increased rating issues may impact on the 
secondary service connection issues, and all may have impact 
on the adjudication of the issue of the veteran's entitlement 
to TDIU.  As such, the RO should adjudicate the secondary 
service connection and increased rating issues prior to Board 
consideration of the TDIU issue on appeal.


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination by a psychiatrist, to 
determine the existence, nature and 
severity of any psychiatric disability 
present.  In that regard, the veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
claims folder, and a copy of this remand, 
must be made available to and reviewed by 
the psychiatrist prior to the 
examination, and that review must be 
noted in the report.  All indicated 
studies are to be performed, and Axis I - 
IV diagnoses and GAF scale scores should 
be rendered.  If any Axis I psychiatric 
disorder other than that for which 
service connection was granted in 1944, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that this/these 
disorder/disorders is/are related to, or 
caused by, the veteran's service-
connected psychoneurosis or his service-
connected residuals of low back strain 
with arthritic changes and degenerative 
disc disease.  The examiner also is to 
opine whether the veteran has a single 
disability representing a physical 
condition and a mental disorder, and if 
so, which represents the more disabling 
aspect of the condition, the service 
connected psychoneurosis or the organic 
low back impairment.  

2.  The RO should also afford the veteran 
a VA examination by a specialist in 
neurology to determine the symptomatology 
and nature of any lower extremity 
neurologic disorder present.  The claims 
folder, and a copy of this remand, must 
be made available to and reviewed by the 
neurologist prior to the examination, and 
that review must be noted in the report.  
All indicated tests and studies are to be 
performed.  The examiner is to provide an 
opinion whether the veteran has any 
symptoms in the lower extremities which 
are due to or cannot be dissociated from 
the service connected low back disability 
that includes arthritis and disc disease.  
If any lower extremity neurologic 
disorder is diagnosed, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that this/these disorder/disorders 
was/were caused or aggravated by, the 
veteran's service-connected residuals of 
a low back strain with degenerative 
changes and degenerative disc disease.  

If any neurologic symptomatology disorder 
is found to be related to or cannot be 
dissociated from the veteran's service-
connected residuals of a low back strain 
with degenerative changes and 
degenerative disc disease, the examiner 
is also requested to comment on the 
impact of the disorder on the veteran's 
social and occupational functions, 
including his ability to work.  The 
report of the examination should be 
typed.

3.  After completion of the above 
development, the RO should review the 
submitted reports for compliance with the 
directives and objectives of this remand.  
If the reports are deficient in any 
manner, they should be returned as 
inadequate for proper rating purposes, 
and should be properly amended.  See 
Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

4.  After completion of the above, the RO 
should adjudicate the issues of service 
connection for bilateral lower extremity 
cramps, numbness, and peripheral 
neuropathy, secondary to service-
connected residuals of a low back strain 
with degenerative changes and 
degenerative disc disease; an increased 
rating for residuals of a low back strain 
with degenerative changes and 
degenerative disc disease under rating 
criteria that includes diagnostic code 
5293; entitlement to service connection 
for any nervous condition not already 
covered by the currently service 
connected psychoneurosis; entitlement to 
a separate rating for service connected 
psychoneurosis (that is, in addition to 
or in lieu of the rating assigned for the 
organic low back impairment, in 
accordance with 38 C.F.R. § 4.126(d)); 
and entitlement to TDIU; on the basis of 
all pertinent evidence of record and all 
applicable statutes, regulations, and 
case law, including DeLuca v. Brown, 8 
Vet. App. 202 (1995).

If the determinations remain unfavorable 
to the veteran, he and his attorney 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



